Citation Nr: 1425393	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as osteoarthritis.  

2.  Entitlement to service connection for a lumbar spine disorder, claimed as osteoarthritis, to include as secondary to a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, denying the Veteran's claim of entitlement to service connection for osteoarthritis.  

The Board notes that the RO has treated the November 2010 rating decision as final and has subsequently treated this claim as requiring new and material evidence.  However, a statement received from the Veteran's representative dated December 6, 2010, clearly mentions the November 2010 rating decision and describes in detail the alleged errors made by VA.  As such, this qualifies as a proper notice of disagreement.  See 38 C.F.R. § 20.201.  

In February 2013, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  These systems have been reviewed in conjunction with the below decision, including the additional evidence of more recent VA medical records and the transcript of the Veteran's hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service connection for disabilities of the bilateral hips and the lumbar spine, claimed as osteoarthritis.  Specifically, the Veteran has asserted that these disabilities arose as a result of carrying and working with very heavy bombs during military service.  

Initially, the Board notes that there is no evidence of injury to either the hips or lumbar spine during active military service or complaints of symptomatology associated with these areas.  In fact, the first record of osteoarthritis is the Veteran's July 2010 claim itself - filed approximately 40 years after separation from active duty.  Osteoarthritis was not officially diagnosed until March 2011.  The Veteran was on medication for gouty arthritis as early as May 1992, however.  

The Veteran was subsequently afforded a VA examination for his claimed osteoarthritis in February 2012.  The examiner reviewed the claims file and was unable to find any imaging studies confirming the claimed conditions of osteoarthritis of the hips and back.  While this diagnosis was noted by VA in March 2011, it was based on the Veteran's subjective history.  The Veteran reported that his condition was diagnosed seven years earlier and that a magnetic resonance image (MRI) was performed at a hospital in St. George, Utah.  X-rays performed at the time of the February 2012 examination did confirm degenerative disease of the lumbar spine with multilevel severe facet arthropathy, as well as end-stage osteoarthritis of the bilateral hips.  

The examiner concluded that it was less likely than not that the claimed osteoarthritis conditions were incurred in or caused by an in-service injury, event or illness.  It was noted that the opinions being provided were not being made based on the Veteran's credibility, as the examiner believed the Veteran to be credible.  The examiner explained that the Veteran did not have a diagnosis of arthritis in the back or hips while in active service.  There was also no evidence of continuity of an arthritis condition of the back or hips in the years following service and the first diagnosis of record was based on the Veteran's subjective history in 2011.  The examiner concluded that any arthritis of the hips and back at this time was not caused by or related to repetitive lifting of munitions while in service but was rather the result of the natural aging process and genetics.  The examiner explained that the National Health and Nutrition Examination Survey found the prevalence of osteoarthritis to be less than 0.1 percent in those aged 25 to 34 years of age versus a rate of over 80 percent in people over age 55.  The examiner noted that while it may seem like common sense that repetitive lifting of heavy objects over 40 years ago caused the current condition, there was no medical evidence to support this belief.  

Despite the thoroughness of the above opinion, subsequent evidence suggests that further development is necessary before appellate review may proceed.  Initially, during the February 2012 VA examination, the Veteran alleged a diagnosis of osteoarthritis at least seven years prior to the date of the above examination by MRI.  This would have been in approximately 2005.  All reasonable attempts should be made by VA to identify and obtain the treatment evidence describe by the Veteran during this examination.  

In addition, the record now contains a statement from a private physician with the initials R.G.D. dated February 2013.  This physician indicated that the Veteran was his patient.  According to this physician, a review of the radiological evidence suggested that the Veteran's "severe arthritis [had] likely been present for decades."  A review of the February 2012 VA X-ray reports does note severe arthritis of the spine and end-stage osteoarthritis of the bilateral hips.  All reasonable attempts should be made to obtain any additional evidence from the author of this statement as well, as a history of treatment by this physician seems possible in light of his referring to the Veteran as his "patient."  

Furthermore, in light of the above assertions by the Veteran and Dr. R.G.D., the Board finds that an addendum to the February 2012 VA examination report is necessary before appellate review may proceed.  The February 2012 VA examiner based his opinion, at least in part, on the fact that the Veteran did not suffer from osteoarthritis until 2011.  However, there is now evidence suggesting that osteoarthritis could have existed for decades (or at least since approximately 2005).  All additional evidence that is obtained should be forwarded to the reviewing VA examiner for consideration.  This includes the statement of February 2013 provided by Dr. R.G.D.  The examiner should then opine as to whether it is at least as likely as not that osteoarthritis of the lumbar spine and/or the bilateral hips manifested during, or as a result of, active military service.  

The Board also notes that the Veteran's representative submitted an article from "Arthritis Today" that was received by VA in February 2013.  According to this article, which discusses an increased prevalence of arthritis in patients with diabetes mellitus because type 2 diabetes is largely a disease of people who are overweight or obese, there is some connection between diabetes and arthritis.  Even though the Veteran is service-connected for diabetes mellitus due to herbicide exposure and not due to his weight, in light of this asserted relationship, the Board is requesting that the VA examiner assigned to this case also opine as to whether it is at least as likely as not that the Veteran's service-connected diabetes either caused, or aggravated, his osteoarthritis of the bilateral hips and/or spine.  

Finally, the most recent record of VA medical treatment is dated April 2012.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to identify all treatment providers (other than VA) that have treated him for his osteoarthritis of the hips and/or spine.  This should specifically include the treatment provider that he alleged diagnosed him with osteoarthritis in 2005 during his February 2012 VA examination, as well as any treatment received from Dr. R.G.D. who authored the February 2013 letter.  All reasonable steps should be taken to obtain any identified records, and if any records cannot be located or obtained, the Veteran should be notified of this fact.  

2.  Records of VA medical treatment prepared since April 2012 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

3.  The Veteran's claims file and a copy of this remand should be returned to the examiner that examined him in February 2012 for an addendum.  If this examiner is no longer available, then the claims file should be forwarded to a VA examiner of similar experience.  The examiner is asked to review all of the evidence of record, including any additional evidence obtained since the February 2012 VA examination and opine as to whether it is at least as likely as not that the Veteran's osteoarthritis:

(a) Manifested during, or as a result of, active military service.  In formulating an opinion, the examiner should consider and discuss the additional evidence of record, including the Veteran's allegation that he was diagnosed with osteoarthritis 5 years prior to the date of the February 2012 VA examination, as well as the February 2013 statement of Dr. R.G.D. suggesting that the Veteran's arthritis had likely been present for decades.  

(b) Was either caused by, or permanently aggravated by, his service-connected diabetes mellitus.  The examiner should consider and discuss the article submitted to VA in February 2013 from "Arthritis Today" when formulating an opinion.  

A complete rationale must be provided for all opinions offered.  If any question cannot be answered without resort to mere speculation, the examiner should fully explain why this is the case.  

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



